Citation Nr: 0948626	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  08-13 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased initial evaluation for 
left lower extremity radiculopathy, currently rated 10 
percent disabling.  

2.  Entitlement to an increased evaluation for cervical 
herniated disc status post diskectomy with C4-5 fusion, 
currently rated 20 percent disabling.  

3.  Entitlement to an increased evaluation for lumbar 
degenerative disc disease with history of strain and L1 
fracture, currently rated 20 percent disabling.

4.  Entitlement to an increased evaluation for cervical 
radiculopathy of the left upper extremity, currently rated 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran reportedly served on active duty from June 1973 
to June 1993.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2007 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was received in November 2007, a statement of 
the case was issued in March 2008, and a substantive appeal 
was received in April 2008.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A February 2009 note from Drs. S. and W. reflects that the 
Veteran is unable to return to work due to lumbar surgery.  
After advising the Veteran of the provisions of 38 C.F.R. 
§ 3.321(b)(1) and the requirements for establishing 
entitlement to extra-schedular evaluations for left lower 
extremity radiculopathy, cervical herniated disc status post 
diskectomy with C4-5 fusion, lumbar degenerative disc disease 
with history of strain and L1 fracture, and cervical 
radiculopathy of the left upper extremity, the RO should 
consider whether the Veteran's case should be forwarded to 
the Director of the Compensation and Pension Service for 
extra-schedular consideration under the provisions of 38 
C.F.R. § 3.321(b)(1).  Moreover, it does not appear that the 
records related to the February 2009 back surgery have been 
obtained.  Under the circumstances, VA's duty to assist the 
Veteran requires appropriate action to request such records.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should inform the Veteran of 
the provisions of 38 C.F.R. § 3.321(b)(1) 
and the requirements for establishing 
entitlement to an extra-schedular 
evaluation for left lower extremity 
radiculopathy, cervical herniated disc 
status post diskectomy with C4-5 fusion, 
lumbar degenerative disc disease with 
history of strain and L1 fracture, and 
cervical radiculopathy of the left upper 
extremity.  Specifically, the Veteran 
should be advised that he can submit or 
identify evidence in conjunction for his 
claim for increased ratings for left 
lower extremity radiculopathy, cervical 
herniated disc status post diskectomy 
with C4-5 fusion, lumbar degenerative 
disc disease with history of strain and 
L1 fracture, and cervical radiculopathy 
of the left upper extremity, which tends 
to show marked interference with 
employment and/or frequent 
hospitalization due to these 
disabilities.  He should further be 
advised that such evidence can include 
documentation demonstrating the amount of 
time he has lost from work specifically 
as a result of these disabilities.

2.  Ask the Veteran to provide a release 
for records of treatment performed by 
Drs. S. and W., and attempt to secure 
complete clinical records of such 
treatment.  If any records sought are not 
received pursuant to the request, follow 
the current procedures of 38 C.F.R. 
§ 3.159(c) with respect to requesting 
records from private facilities.  

3.  After undertaking any other 
development deemed necessary, 
readjudicate the matters on appeal.  If 
the claim remains denied, issue an 
appropriate supplemental statement of the 
case and afford the claimant and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review. 

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


